Citation Nr: 1604367	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  08-29 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for bilateral inguinal hernias.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The appellant is a Veteran who had active service in the U.S. Air Force from July 1968 to September 1977.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2007 decision of the New Orleans, Louisiana, Regional Office (RO) which granted service connection for bilateral inguinal hernias with a rating of 0 percent, effective July 6, 2005.

In June 2012 and September 2014, the Board remanded the issue of entitlement to an initial compensable rating for the Veteran's bilateral inguinal hernias to the RO for additional action.  In a January 2015 supplemental statement of the case (SSOC), the RO granted an initial rating of 20 percent for bilateral inguinal hernias, effective July 6, 2005.  In an August 2015 decision, the Appeals Management Center granted an initial rating of 20 percent for bilateral inguinal hernias, effective June 29, 2005.


FINDING OF FACT

The Veteran's postoperative bilateral inguinal hernias have manifested without current hernia protrusion, without hernia recurrence since surgery, and without truss or belt required; with episodes of lower abdominal and groin pain; and the surgical scars are undetectable and cause no loss of function or motion.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for bilateral inguinal hernias have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.14, 4.114, 4.118, Diagnostic Codes 7338, 7801, 7805 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran advances that his postoperative bilateral inguinal hernias cause him pain which wakes him up at night and can last up to 36 hours.

The Veteran's service treatment records indicate that he reported to sick call in August 1976 with groin pain and was found to have weakness of the bilateral inguinal rings.  The Veteran underwent left inguinal hernia repair in August 1976.  He underwent right inguinal hernia repair in February 1998.  

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  

A 10 percent disability evaluation is warranted for an inguinal hernia that is postoperative recurrent, readily reducible and well supported by truss or belt.  A 30 percent disability evaluation is warranted for an inguinal hernia that is small, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible.  An additional 10 percent disability evaluation is warranted for bilateral involvement, provided that the second hernia is compensable.  This means that the more severely disabling hernia is to be evaluated, and 10 percent, only, added for the second hernia, if the latter is of compensable degree.  38 C.F.R. § 4.114, Diagnostic Code 7338.

The regulations in 38 C.F.R. § 4.118 have been modified since the Veteran first filed his claim for service connection for bilateral inguinal hernias in June 2005.  When the Veteran filed his claim, diagnostic code 7801 stated that:  A scar not involving the head, face, or neck which is deep or that causes limited motion warrants a rating at 10 percent if the area of the scar exceeds 6 square inches (39 square centimeters).  A 20 percent rating is warranted if the area of the scar exceeds 12 square inches (77 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7801 (2004).  The current regulation states that:  A scar not involving the head, face, or neck which is deep and nonlinear warrants a rating at 10 percent if the area of the scar is at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square meters).  A 20 percent rating is warranted if the scar is at least 12 square inches but less than 72 square inches.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2015).  The Board finds that the change is semantic and neither version is more favorable to the Veteran. 

When the Veteran filed his claim, diagnostic code 7805 stated:  Rate scars other than those listed under diagnostic codes 7800, 7801, 7802, 7803, and 7804 on limitation of function of the affected body part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2004).  Any disabling effect(s) not considered in a rating provided under diagnostic codes 7800, 7801, 7802, and 7804 are to be evaluated under the appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2015).  The Board finds that the change is semantic and neither version is more favorable to the Veteran than the other.

A 0 percent rating is warranted for mild or moderate paralysis of the ilioinguinal nerve, and a 10 percent rating is warranted for severe to complete paralysis of this nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8530.

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Evaluations shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

The report of an April 2007 VA examination for compensation purposes states that the Veteran has both right and left inguinal hernias that are "palpable only when straining or coughing."  He was diagnosed with postoperative bilateral inguinal hernia residuals.  There was no true hernia protrusion, the hernias were 2 centimeters in size, were not remediable or operable, had healed from the previous operations, and neither a truss nor a belt was indicated.  The examiner noted that the Veteran's disorder had no significant effect on his usual employment, and no effect on shopping, exercise, sports, recreation, feeding, bathing, dressing, toileting, or grooming; mild effect on traveling; and moderate effect on chores.

A March 2009 VA treatment record states that the Veteran complained of low abdominal and groin pain where he had previously had left and right inguinal hernias repaired.

The report of a July 2012 VA examination for compensation purposes states that the Veteran reported intermittent left groin pain since his hernia surgery and that the pain was usually associated with lifting, pulling, or strenuous exertion.  The Veteran reported that he has the pain flare-ups in his left groin and lower abdomen area about a once a month and they can last for 2-3 days.  He denied having the symptoms or flare-ups on the right groin.  He also reported that he had been checked intermittently since his hernia repair surgeries and had no known history of recurrence of the right or left inguinal hernias.  He denied any current or chronic symptoms associated with the hernia repair scars and denied loss of motion or loss of function due to the scars.  The examiner detected no right or left direct or indirect inguinal hernia at the time of the examination, there was no hernia protrusion detected, and the examiner found no recurrent left or right inguinal hernia.  The examiner stated that there was no indication for a supporting belt.  The examiner was "unable to visualize, palpate or otherwise detect any residual surgical scars."  The report also states that the Veteran was also unable to locate or identify any residual surgical scars.  The examiner concluded, "It is not unusual for small surgical scars to vanish, as a normal part of skin aging process.  Therefore, it is the finding of this exam that currently there are no residual scars associated with the Veteran's right and left inguinal hernia repairs."

The report of a December 2014 VA examination for compensation purposes states that the Veteran reported developing pain at the left inguinal hernia repair site and on the left lateral side of the scrotum near the left ilioinguinal nerve about two years after surgery.  The Veteran reported similar pain on the right side two years following his right inguinal hernia repair surgery.  He reported that the pain begins spontaneously while he is in bed, is quite intense, typically lasts for about 36 hours before subsiding, and is worse if he is lying on his back.  The examiner found no current inguinal hernia on either side.  The examiner stated that the Veteran's operative scars were faded, difficult to visualize, painless, non-tender, well-healed, and intact.  The examiner opined that the source of the Veteran's pain was suspected to be entrapment of the ilioinguinal nerve in his hernia repair scar tissue.  The examiner noted that the Veteran was able to continue working while experiencing a pain attack, the pain did distract him and made it difficult for him to work. 

The Board finds that the service-connected disability is most appropriately rated under diagnostic code 8530 for paralysis of his ilioinguinal nerve.  See Butts v. Brown, 5 Vet. App. 532 (1993).  The Veteran's postoperative bilateral inguinal hernias have manifested without current hernia protrusion, without hernia recurrence since surgery, and without truss or belt required; with episodes of lower abdominal and groin pain; and the surgical scars are undetectable and cause no loss of function or motion.  Given these facts, the Board finds that the current 20 percent evaluation adequately reflects the Veteran's postoperative bilateral inguinal hernias and paralysis of his ilioinguinal nerve during the relevant period.  38 C.F.R. § 4.7.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
The Board has also evaluated whether the Veteran's claim should be referred for consideration of his entitlement to an extra-schedular evaluation for his service-connected bilateral inguinal hernia disorder and paralysis of his ilioinguinal nerve under 38 C.F.R. § 3.321(b)(1).  The evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular evaluation inadequate.  A comparison between the level of severity and symptomatology of the Veteran's postoperative bilateral inguinal hernias and paralysis of his ilioinguinal nerve with the established criteria found in 38 C.F.R. § 4.114, Diagnostic Code 7338, 38 C.F.R. § 4.118, Diagnostic Codes 7801 and 7805, and 38 C.F.R. § 4.124a, Diagnostic Code 8530, reflect that the diagnostic criteria reasonably describe the Veteran's disability level and symptomatology, namely, lower abdominal and groin pain.  Although the Board recognizes the Veteran's complaints and is mindful of his comments, the evidence does not show that his disability is unusual or exceptional.  The Board recognizes the Veteran's difficulties, but finds that the schedular criteria reasonably describe his disability level and associated impairment.  Therefore, the Board has determined that referral of this claim for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  


ORDER

Entitlement to an initial rating in excess of 20 percent postoperative residuals of bilateral inguinal hernias is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


